UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):September 15, 2015 MIDDLEBURG FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Virginia (State or other jurisdiction of incorporation) 0-24159 (Commission File Number) 54-1696103 (I.R.S. Employer Identification No.) 111 West Washington Street Middleburg, Virginia (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (703) 777-6327 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events. On September 15, 2015, the Registrant issued a press release announcing a stock repurchase program of up to $10 million of the Registrant’s outstanding shares of common stock.A copy of the press release is attached as Exhibit 99.1 to this report and is incorporated by reference into this Item 8.01. Item9.01Financial Statements and Exhibits. (d)Exhibits. Exhibit No. Description Press release dated September 15, 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MIDDLEBURG FINANCIAL CORPORATION (Registrant) Date: September 15, 2015 By: /s/ Gary R. Shook Gary R. Shook Chief Executive Officer and President EXHIBIT INDEX Exhibit No. Des cription Press release dated September 15, 2015.
